Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 29, 2016

                                      No. 04-16-00090-CR

                                     Jose Flores FRANCO,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 112th Judicial District Court, Sutton County, Texas
                                     Trial Court No. 2355
                           Honorable Pedro Gomez, Judge Presiding


                                         ORDER
        On October 6, 2016, this court received the State’s brief. The brief violates Texas Rule of
Appellate Procedure 9.10(a)(3) because it contains the names of two people who were minors at
the time the offense was committed. See TEX. R. APP. P. 9.10(a)(3). We therefore ORDER the
State to file, within ten days from the date of this order, an amended brief that refers to the
minors only by their initials. See id. If the amended brief does not correct the violation, we will
strike the State’s brief and set this appeal for submission without briefing from the State. See
TEX. R. APP. P. 9.4(k).


                                                     _________________________________
                                                     Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of November, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court